
 
EX-10.57.07

FIRST AMENDMENT TO LOAN AGREEMENT
(Amended and Restated)


 
THIS FIRST AMENDMENT TO LOAN AGREEMENT (Amended and Restated) (this “Amendment”)
is made as of April 25, 2008, by and among the twenty-three (23) Delaware
limited liability companies or limited partnerships listed on Schedule A
attached hereto and made a part hereof (together with their respective
successors and assigns, the “Borrowers”, and individually, a “Borrower”), and
CAPMARK BANK, a Utah industrial bank (together with its successors and assigns,
“Lender”).
 
RECITALS
 
A.           Borrowers and other borrower parties obtained forty-eight (48)
loans from Lender in the aggregate principal sum of $90,000,000.00, as evidenced
and governed by that certain Loan Agreement dated August 31, 2005 (the “Original
Loan Agreement”).
 
B.           Borrowers subsequently requested that the loans evidenced and
governed by the Original Loan Agreement be consolidated into two (2) loans and
increased to an aggregate of $140,000,000.00, with one note for $132,000,000.00
and the second for $8,000,000.00, and Lender agreed to such consolidation and
increase upon certain conditions which were set forth in an Amended and Restated
Loan Agreement (the “Loan Agreement”) dated February 28, 2007.
 
C.           The $8,000,000.00 note has been paid in full.
 
D.           Borrower has requested, and Lender has agreed, to revise such Loan
Agreement on the terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, it is hereby agreed as follows:
 
1.           Potential Release of Certain Borrowers and Facilities from
Agreement.
 
Upon receipt of a principal reduction of $99,260,660.00, resulting in an
outstanding balance of $32,739,340.00 under the $132,000,000.00 note, Lender
shall release the specific Borrowers listed on Exhibit B (the “Released
Borrowers”), attached hereto and incorporated herein by reference, from the Loan
Agreement and other documents relating to the Loan Agreement.  Upon such
release, the Loan Agreement shall be automatically amended so that the term
“Borrowers” shall refer only to the following entities:
 
a.           Fretus Investors Houston LLC (Champion Oaks Facility),
 
b.           Fretus Investors Greenwood LLC (Greenwood Facility),
 
c.           Fretus Investors San Antonio LLC (Woodbridge Estates Facility),
 

 
1

--------------------------------------------------------------------------------

 

d.           Fretus Investors El Paso LLC (Cielo Vista Facility), and
 
e.           Fretus Investors Indianapolis LLC (Meridian Oaks Facility).
 
All Mortgages or Deeds of Trust and Security Agreements made by the Released
Borrowers shall be referred to as the “Released Mortgages”.   Upon such release,
all obligations under this Loan Agreement and the Loan Documents related to the
Released Borrowers and the Released Mortgages shall be deemed fully satisfied
and the properties encumbered shall be fully released from the liens created by
the Released Mortgages and Loan Documents.
 
2.           Sale of Certain Facility.  Borrowers have informed Lender that the
Facility known as “Meridian Oaks” in Indianapolis, Indiana is intended to be
sold prior to the Maturity Date under the Note.  So long as no Event of Default
exists at the time of such sale, Lender shall consent to a sale of Meridian Oaks
in consideration of a repayment of principal to Lender of $3,200,000.00 from the
sales proceeds of the sale.  Upon payment of $3,200,000.00, Lender shall release
the mortgage encumbering Meridian Oaks as well as release the owner of Meridian
Oaks, Fretus Investors Indianapolis LLC, from the Loan Agreement and other
related Loan Documents.
 
3.           Appraisals.  The following is hereby added as Section 3.34 of the
Loan Agreement:
 
Lender has ordered new appraisals on four (4) of the Facilities, namely:
 
1.           Champion Oaks Facility,
2.           Greenwood Facility,
3.           Woodbridge Estates Facility, and
4.           Cielo Vista Facility.
 
Borrowers shall be responsible for any and all costs associated with such
appraisals.  Should the four (4) appraisals reflect a loan to value ratio
greater than 75%, Borrowers shall pay down the Loan within 15 days of notice
from Lender in an amount sufficient to result in a loan to value ratio of 75% or
less.
 
4.           Incorporation of Loan Agreement.  Except as amended herein, the
Loan Agreement is in full force and effect and the terms and conditions of the
Loan Agreement are incorporated herein by reference.
 
IN WITNESS WHEREOF, Borrowers and Lender have caused this Amendment to be
properly executed by their respective duly authorized representatives as of the
date first above written.
 
PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE UNENFORCEABLE UNDER
WASHINGTON LAW.
 

 
2

--------------------------------------------------------------------------------

 

CAPMARK BANK, a Utah industrial bank




By:           ___________________________(Seal)
Name:                      ___________________________
Its:           ___________________________



 
3

--------------------------------------------------------------------------------

 

FRETUS Investors Chandler LLC
FRETUS Investors Glendale LLC
FRETUS Investors Mesa LLC
FRETUS Investors Orange Park LLC
FRETUS Investors Jacksonville LLC
FRETUS Investors Melbourne LLC
FRETUS Investors Orlando LLC
FRETUS Investors Winter Springs LLC
FRETUS Investors Fort Wayne LLC
FRETUS Investors Indianapolis LLC
FRETUS Investors Greenwood LLC
FRETUS Investors Las Vegas LLC
each a Delaware limited liability company


By:           FRETUS Investors LLC, a Washington limited liability company
Its:           Manager


By:           Emeritus Corporation, a Washington corporation
Its:           Administrative Member






By:           /s/ Eric
Mendelsohn                                                      
Eric Mendelsohn
Its:           Senior Vice President Corporate Development



 
4

--------------------------------------------------------------------------------

 

FRETUS Investors Austin LP, a Delaware limited partnership
By:           Duval Oaks Investors LLC, a Delaware limited liability company
Its:           General Partner
FRETUS Investors Dallas LP, a Delaware limited partnership
By:           Kingsley Oaks Investors LLC, a Delaware limited liability company
Its:           General Partner
FRETUS Investors El Paso LP, a Delaware limited partnership
By:           Village Oaks Cielo Vista Investors LLC, a Delaware limited
liability company
Its:           General Partner
FRETUS Investors Farmers Branch LP, a Delaware limited partnership
By:           Village Oaks Farmers Branch Investors LLC, a Delaware limited
liability company
Its:           General Partner
FRETUS Investors Fort Worth LP, a Delaware limited partnership
By:           Tanglewood Oaks Investors LLC, a Delaware limited liability
company
Its:           General Partner
FRETUS Investors Hollywood Park LP, a Delaware limited partnership
By:           Village Oaks Hollywood Park Investors LLC, a Delaware limited
liability company
Its:           General Partner
FRETUS Investors Houston LP, a Delaware limited partnership
By:           Champion Oaks Investors LLC, a Delaware limited liability company
Its:           General Partner
FRETUS Investors Memorial Oaks Houston LP, a Delaware limited partnership
By:           Memorial Oaks Investors LLC, a Delaware limited liability company
Its:           General Partner
FRETUS Investors Plano LP, a Delaware limited partnership
By:           Collin Oaks Investors LLC, a Delaware limited liability company
Its:           General Partner
FRETUS Investors San Antonio LP, a Delaware limited partnership
By:           Northwest Oaks Investors LLC, a Delaware limited liability company
Its:           General Partner
FRETUS Investors Sugar Land LP, a Delaware limited partnership
By:           Sugar Land Investors LLC, a Delaware limited liability company
Its:           General Partner


By:           FRETUS Investors LLC, a Washington limited liability company
Its:           Managing Member


By:           Emeritus Corporation, a Washington corporation
Its:           Administrative Member






By:           /s/ Eric
Mendelsohn                                                      
Eric Mendelsohn
Its:           Senior Vice President Corporate Development



 
5

--------------------------------------------------------------------------------

 

SCHEDULE A


[List of Borrowers]




FRETUS Investors Chandler LLC
FRETUS Investors Glendale LLC
FRETUS Investors Mesa LLC
FRETUS Investors Orange Park LLC
FRETUS Investors Jacksonville LLC
FRETUS Investors Melbourne LLC
FRETUS Investors Orlando LLC
FRETUS Investors Winter Springs LLC
FRETUS Investors Fort Wayne LLC
FRETUS Investors Indianapolis LLC
FRETUS Investors Greenwood LLC
FRETUS Investors Las Vegas LLC
FRETUS Investors Austin LP
FRETUS Investors Dallas LP
FRETUS Investors El Paso LP
FRETUS Investors Farmers Branch LP
FRETUS Investors Fort Worth LP
FRETUS Investors Hollywood Park LP
FRETUS Investors Houston LP
FRETUS Investors Memorial Oaks Houston LP
FRETUS Investors Plano LP
FRETUS Investors San Antonio LP
FRETUS Investors Sugar Land LP






 
6

--------------------------------------------------------------------------------

 

SCHEDULE B


[List of Borrowers Being Released]




FRETUS Investors Chandler LLC
FRETUS Investors Glendale LLC
FRETUS Investors Mesa LLC
FRETUS Investors Orange Park LLC
FRETUS Investors Jacksonville LLC
FRETUS Investors Melbourne LLC
FRETUS Investors Orlando LLC
FRETUS Investors Winter Springs LLC
FRETUS Investors Fort Wayne LLC
FRETUS Investors Las Vegas LLC
FRETUS Investors Austin LP
FRETUS Investors Dallas LP
FRETUS Investors Farmers Branch LP
FRETUS Investors Fort Worth LP
FRETUS Investors Hollywood Park LP
FRETUS Investors Memorial Oaks Houston LP
FRETUS Investors Plano LP
FRETUS Investors Sugar Land LP




 
7

--------------------------------------------------------------------------------

 
